DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application #16/572,094 filed on 09/16/2019 in which claims 1-25 have been presented for prosecution in a first action on the merits.
Priority   
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/732,132, filed on 09/17/2018.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/24/2020 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 (both cited by Applicants).
Regarding claims 1 and 9, Yoon discloses and shows in Figs. 1-4: An energy storage and power distribution system for powering communications equipment in a wireless communication network, comprising: an energy storage device(310) comprising one or more batteries; a controller(BMS 330) coupled to the energy storage device(310) and configured to couple to one or more electrical power sources(100,230, 210), the controller(330) further configured to: control distribution of power from the one or more electrical power sources(100,230,210) and power from the energy storage device(310) to a load(400); and charge the energy storage (310)(see Fig. 1) with the power from the one or more electrical power sources(100,200)(¶[0020]-[0023]).
Yoon does not teach the following underlined limitations:
control distribution of power from the one or more electrical power sources and power from the energy storage device to a plurality of loads and 
a plurality of load control interfaces coupled to the controller and configured to couple to the plurality of loads to enable distribution of DC power to the plurality of loads; and a DC metering module coupled to the plurality of load interfaces to acquire DC power usages for each of the plurality of loads.
However, Lee discloses factual evidence of a control distribution of power from the one or more electrical power sources(111,112) and power from the energy storage device(120) to a plurality of loads(131,132,133)(see Fig. 1), and a plurality of load control interfaces(141,142,143,144,145)(see Fig. 2) coupled to the controller(147) and configured to couple to the plurality of loads(131,132,133) to enable distribution of DC power to the plurality of loads(131,132,133); and a DC metering module(note- the EMS 140 includes a production power checking unit 141, a power consumption checking unit 142, a residual power checking unit 143, a charge state checking unit 144 and a residual power charge controlling unit 145) coupled to the plurality of load interfaces to acquire DC power usages for each of the plurality of loads(131,132,133)(see claim 11 and ¶[0039], [0057]-[0059]).
Yoon and Lee and energy storage power management analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the energy storage and power distribution system of Yoon, control distribution of power from the one or more electrical power sources and power from the 
Accordingly claims 1 and 9 would have been obvious.
Regarding claim 4, Yoon in view of Lee discloses the claimed invention as set forth and discussed above in claim 1. Yoon further discloses, wherein the one or more electrical power sources comprises at least one selected from the group consisting of: solar panels(210), an AC electricity grid(100), a diesel generator, a fuel cell, and a wind turbine system(230)(see ¶[0003],[0016],[0021]).
Claims 2-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 and in further view of Moon et al., (Moon)US 2013/0342018 (all cited by Applicants).
Regarding claim 2, Yoon in view of Lee discloses the claimed invention as set forth and discussed above in claim 1. Yoon discloses further comprising: a transmitter(although not shown but inherently and implicitly discussed, see ¶[0024]) coupled to the controller; and a remote server located remote from the energy storage device, the controller, the DC metering module, the plurality of load interfaces, and the transmitter(see ¶[0024]).
However the combination of Yoon and Lee does not expressly teach, wherein the controller is configured to transmit the DC power usages to the remote server via the transmitter.
Moon discloses factual evidence of the use of transmitting DC power usages to the remote server (500) via transmitter (via wireless data communication; wireless router; see ¶[0041])(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]).
Therefore Moon is evidence that ordinary workers in the art would find a reason, suggestion and motivation to modify Yoon in view of Lee, by having the controller of the energy storage and power distribution system of Yoon as modified by Lee configured to transmit the DC power usages to the remote server via the transmitter, as recited for the advantages of allowing a user to receive information about the price of commercial power supplied from the power exchange, peak time power supply/demand information, as per the teachings of Moon (see ¶[0042]).
Accordingly claim 2 would have been obvious.
Regarding claim 3, Yoon in view of Lee and Moon discloses all the claimed invention as set forth and discussed above in claim 2. Moon discloses further comprising a database(construed as network interface 335; see ¶[0065]), wherein the DC power usages for each of the plurality of loads are saved to corresponding load profiles stored in the database, and wherein the remote server is configured to generate billing invoices based on the DC power usages and the corresponding load profiles(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]). 
Regarding claim 5, Yoon in view of Lee discloses all the claimed invention as set forth and discussed above in claim 4. Yoon in view of Lee does not expressly teach, “ further comprising a DC/DC converter coupled to the controller; wherein the one or more electrical power sources comprises the solar panels; and wherein the DC/DC converter is configured to 
However, Moon discloses factual evidence of, further comprising a DC/DC converter(note- junction box 300 includes a DC/DC converter; see ¶[0032],[0044]) coupled to the controller(320); wherein the one or more electrical power sources(100a, 100b, 100c,…100e) comprises the solar panels(200)(see ¶[0032]); and wherein the DC/DC converter is configured to couple to the solar panels(200) to enable power distribution from the solar panels to the plurality of loads(700a, 700b, 700c, …, 700e; see ¶[0033])(see Figs. 1-2 and 9).
Yoon, Lee and Moon are energy storage management control device analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the system of Yoon in view of Lee further comprising a DC/DC converter coupled to the controller; wherein the one or more electrical power sources comprises the solar panels; and wherein the DC/DC converter is configured to couple to the solar panels to enable power distribution from the solar panels to the plurality of loads, as recited, to improve the efficiency of the power distribution system.
Accordingly claim 5 would have been obvious.
Regarding claim 6, Yoon in view of Lee and Moon discloses all the claimed invention as set forth and discussed above in claim 5. Moon discloses further comprising: the solar panels(200) coupled to the DC/DC converter(note junction box includes a DC/DC converter; see ¶[0044] and Figs. 1-2); a transmitter(wireless communication unit (not shown) for communication with the server 500) (via wireless data communication; wireless router; see ¶[0041]) coupled to the controller(320)(¶[0058]); and a remote server(500) located remote from the energy storage device(100a…100e), the controller(320), the DC metering module, the (70a,70b,…,70e; ¶[0048]), and the transmitter(via wireless data communication; wireless router; see ¶[0041]); wherein the controller(320) is configured to transmit the DC power usages to the remote server via the transmitter(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]).
Claims 7-8,10-17,21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 and in further view of Kouno et al., (Kouno) US 2016/0156195(all cited by Applicants).
Regarding claims 7 and 14, Yoon in view of Lee discloses all the claimed invention as set forth and discussed above in claim 1. However the combination of Yoon and Lee fails to expressly disclose, wherein the controller is further configured to shed one or more of the plurality of loads based on configured load priority settings.
Kouno discloses factual evidence, wherein the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(see ¶[0004]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon in view of Lee by having the controller further configured to shed one or more of the plurality of loads based on configured load priority settings, as recited, so as to provide enough power for crucial loads and thereby ensuring a continuous delivery of power.
Regarding claims 8 and 15, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 7. Kouno further discloses, wherein the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(¶[0004]-[0005])
Regarding claims 16 and 21: Yoon discloses and shows in Figs. 1-4: An energy storage and power distribution system for powering communications equipment in a wireless communication network, comprising one or more batteries(310); a controller(BMS 330) coupled to the energy storage device(310) and configured to couple to one or more electrical power sources(100,230, 210), the controller(330) further configured to: control distribution of power from the one or more electrical power sources(100,230,210) and power from the energy storage device(310) to a load(400); and charge the energy storage device(310)(see Fig. 1) with the power from the one or more electrical power sources(100,200)(¶[0020]-[0023]).
Yoon does not teach the following underlined limitations:
Yoon does not teach the following underlined limitations:
control distribution of power from the one or more electrical power sources and power from the energy storage device to a plurality of loads and 
and 40Atty. Dkt. No.: CABA-OOO1Ua plurality of load control interfaces coupled to the controller and configured to couple to the plurality of loads to enable distribution of DC power to the plurality of loads.
However, Lee discloses factual evidence of a control distribution of power from the one or more electrical power sources(111,112) and power from the energy storage device(120) to a plurality of loads(131,132,133)(see Fig. 1), and a plurality of load control interfaces(141,142,143,144,145)(see Fig. 2) coupled to the controller(147) and configured to couple to the plurality of loads(131,132,133) to enable distribution of DC power to the plurality of loads(131,132,133)
The combination of Yoon and Lee fails to expressly teach the limitations of:
wherein the controller is configured to shed one or more of the plurality of loads based on configured load priority settings
However, Kouno discloses factual evidence of, a plurality of load control interfaces(note- a load switch 21 which performs changeover between a connection and a shut off between the load L1 and the trunk line 12 is connected midway the line connecting the load L1 and the trunk line 12)coupled to the controller(1) and configured to couple to the plurality of loads(L1…L8) to enable distribution of DC power to the plurality of loads; wherein the controller(1) is configured to shed one or more of the plurality of loads based on configured load priority settings([0004]-[0005], [0027]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon in view of Lee by having a plurality of load control interfaces coupled to the controller and configured to couple to the plurality of loads to enable distribution of DC power to the plurality of loads; wherein the controller is configured to shed one or more of the plurality of loads based on configured load priority settings, as recited, so as to provide enough power for crucial loads and thereby ensuring a continuous delivery of power.
Accordingly claims 16 and 21 would have been obvious.
Regarding claim 17, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 16. Kouno further teaches, wherein the controller(1) is further configured to shed one or more of the plurality of loads(L1…L8) based on a state of charge of the energy storage device([0004]-[0005], [0027]).
Regarding claims 10 and 11 , Yoon in view of Lee discloses all the claimed invention as set forth and discussed above in claim 9. Lee further teaches, and distributing, by the (147), DC power from the energy storage device(120) to the plurality of loads (131,132,133)(see Fig. 1)to power the plurality of loads. However, the combination of Yoon in view of Lee does not expressly teach the limitations of, further comprising: receiving, by the controller, an indication to distribute(and respectively stop) power from the energy storage device to the plurality of loads; and distributing(and respectively stopping), by the controller, DC power from the energy storage device to the plurality of loads to power the plurality of loads.
Moon discloses factual evidence of, receiving, by the controller, an indication to distribute power from the energy storage device to the plurality of loads (note- the information about the power to output may include at least one of a discharge start command(as per claim 10) and a discharge stop command(as per claim 11) (see [0107])).
Yoon, Lee and Moon are energy storage management control device analogous art. Therefore, it would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Moon by having the method of Yoon in view of Lee further comprising: receiving, by the controller, an indication to distribute/stop power from the energy storage device to the plurality of loads; and distributing/stopping, by the controller, DC power from the energy storage device to the plurality of loads to power the plurality of loads, and distributing, by the controller, DC power from the energy storage device to the plurality of loads to power the plurality of loads, as recited to further improve the overall efficiency of the power distribution system.
Regarding claim 12 , Yoon in view of Lee and Moon discloses all the claimed invention as set forth and discussed above in claim 11. Yoon further teaches, further comprising: activating, by the controller(BMS 330), the one or more first electrical power sources(100,230, 210) for power distribution to a plurality of loads(400; see Fig. 1)( (131,132,133 as modified by Lee; see Fig. 1); and distributing, by the controller, DC power derived from the activated one or more electrical power sources to the plurality of loads(as modified by Lee); wherein the distribution of DC power derived from the activated one or more electrical power sources to the plurality of loads deactivates when the DC power from the energy storage device is distributed to the plurality of loads to power the plurality of loads(see Figs 1-2 of Yoon).
Regarding claim 13 , Yoon in view of Lee and Moon discloses all the claimed invention as set forth and discussed above in claim 12. Yoon further teaches,  wherein the one or more activated electrical power sources is selected from a plurality of electrical power sources(100,230, 210) coupled to the controller(330)(see Figs. 1-2).
Regarding claim 24, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 21. Kouno further discloses, wherein the configured priority load settings comprise at least one selected from the group consisting of: settings based on load attributes for the plurality of loads; and settings based on an operator priority for one or more operators of the plurality of loads. Kouno discloses factual evidence, wherein the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(see ¶[0004]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon in view of Lee by having the controller further configured to shed one or more of the plurality of loads based on configured load priority settings, as recited, so as to provide enough power for crucial loads and thereby ensuring a continuous delivery of power.
Claims 18-19,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 and in further view of Kouno et al., (Kouno) US 2016/0156195 and Moon et al., (Moon)US 2013/0342018  (all cited by Applicants).
Regarding claim 18, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 17. Yoon discloses further comprising: a transmitter(although not shown but inherently and implicitly discussed, see ¶[0024]) coupled to the controller; and a remote server located remote from the energy storage device, the controller, the DC metering module, the plurality of load interfaces, and the transmitter(see ¶[0024]).
However the combination of Yoon and Lee does not expressly teach, wherein the controller is configured to transmit the DC power usages to the remote server via the transmitter.
Moon discloses factual evidence of the use of transmitting DC power usages to the remote server (500) via transmitter (via wireless data communication; wireless router; see ¶[0041])(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]).
Therefore Moon is evidence that ordinary workers in the art would find a reason, suggestion and motivation to modify Yoon in view of Lee, by having the controller of the energy storage and power distribution system of Yoon as modified by Lee configured to transmit the DC power usages to the remote server via the transmitter, as recited for the advantages of allowing a user to receive information about the price of commercial power supplied from the power exchange, peak time power supply/demand information, as per the teachings of Moon (see ¶[0042]).
However the combination of Yoon, Lee and Kouno fails to expressly teach, further comprising: a transmitter coupled to the controller; and a remote server located remote from the energy storage device, the controller, the plurality of load interfaces, and the transmitter; wherein 
Moon discloses factual evidence of the use of transmitting DC power usages to the remote server (500) via transmitter (via wireless data communication; wireless router; see ¶[0041])(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]).
Therefore Moon is evidence that ordinary workers in the art would find a reason, suggestion and motivation to modify Yoon in view of Lee, by having the controller of the energy storage and power distribution system of Yoon as modified by Lee configured to transmit the DC power usages to the remote server via the transmitter, as recited for the advantages of allowing a user to receive information about the price of commercial power supplied from the power exchange, peak time power supply/demand information, as per the teachings of Moon (see ¶[0042]).
Regarding claim 19, Yoon in view of Lee discloses all the claimed invention as set forth and discussed above in claim 16. However the combination of Yoon and Lee fails to expressly disclose, wherein the configured priority load settings comprise at least one selected from the group consisting of: settings based on load attributes for the plurality of loads; and settings based on an operator priority for one or more operators of the plurality of loads.
Kouno discloses factual evidence, wherein the configured priority load settings comprise at least one selected from the group consisting of: settings based on load attributes for the plurality of loads; and settings based on an operator priority for one or more operators of the plurality of loads (Note-the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(see ¶[0004],[0038])).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in view of Lee by having, wherein the configured priority load settings comprise at least one selected from the group consisting of: settings based on load attributes for the plurality of loads; and settings based on an operator priority for one or more operators of the plurality of loads, as recited, so as to provide enough power for crucial loads and thereby ensuring a continuous delivery of power.
Accordingly claim 19 would have been obvious.
Regarding claim 22, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 21. Koon discloses further comprising acquiring, by the controller, a state of charge of the energy storage device, wherein the shedding of one or more of the plurality of loads is based on the state of charge of the energy storage device.
Kouno discloses factual evidence, further comprising acquiring, by the controller, a state of charge of the energy storage device, wherein the shedding of one or more of the plurality of loads is based on the state of charge of the energy storage device. (Note-the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(see ¶[0004],[0038])).
Regarding claim 23, Yoon in view of Lee and Kouno discloses all the claimed invention as set forth and discussed above in claim 22. Kouno discloses factual evidence, further comprising acquiring, by the controller, a state of charge of the energy storage device, wherein the shedding of one or more of the plurality of loads is based on the state of charge of the energy storage device. (Note-the controller(1)(see ¶[0027]) is further configured to shed one or more of the plurality of loads based on configured load priority settings(see ¶[0004],[0038])).
However the combination of Yoon, Lee and Kouno fails to expressly teach, and  42Atty. Dkt. No.: CABA-OOO1Ua remote server located remote from the energy storage device, the controller, the plurality of load interfaces, and the transmitter; wherein the controller is further configured to: shed one or more loads of the plurality of loads in response to receiving the external command from the remote server; and transmit load status data to the remote server.
Moon discloses factual evidence of the use of transmitting DC power usages to the remote server (500) via transmitter (via wireless data communication; wireless router; see ¶[0041])(¶[0035]-[0036],[0039], [0041]-[0042],[0065],[0104]).
Therefore Moon is evidence that ordinary workers in the art would find a reason, suggestion and motivation to modify Yoon in view of Lee and Koon, by having the method further comprising shedding, by the controller, one or more loads of the plurality of loads in response to receiving an external command; wherein the energy storage and power distribution system further comprises: a transmitter coupled to the controller; and  42Atty. Dkt. No.: CABA-OOO1Ua remote server located remote from the energy storage device, the controller, the plurality of load interfaces, and the transmitter; wherein the controller is further configured to: shed one or more loads of the plurality of loads in response to receiving the external command from the remote server; and transmit load status data to the remote server, as recited for the advantages of allowing a user to receive information about the price of commercial power supplied from the power exchange, peak time power supply/demand information, as per the teachings of Moon (see ¶[0042]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 in view Kouno et al., (Kouno) US 2016/0156195 and Moon et al., (Moon)US 2013/0342018(all cited by Applicants) and in further view of Kim et al., (Kim) US 2019/0380082.
Regarding claim 20, Yoon in view of Lee, Kouno and Moon discloses all the claimed invention as set forth and discussed above in claim 19. However, the combination of Yoon, Lee, Kouno and Moon fails to expressly teach: “…wherein the configured priority load settings comprise settings based on wireless network technologies employed in the plurality of loads; wherein the plurality of loads comprises: a first load comprising first base transceiver station (BTS) equipment employing a first wireless network technology; and a second load comprising second base transceiver station (BTS) equipment employing a second wireless network technology; and  41Atty. Dkt. No.: CABA-OOO1Uwherein the first and second wireless network technologies are selected from the group consisting of: second-generation (2G), third-generation (3G), fourth-generation (4G), and fifth- generation (5G) mobile network technologies”.
However, Kim discloses factual evidence of, wherein the configured priority load settings comprise settings based on wireless network technologies(5G)(see abstract;¶[0037]-[0039]; [0002]-[0004]) employed in the plurality of loads(A,B); wherein the plurality of loads comprises: a first load comprising first base transceiver station (BTS) equipment(120) employing a first wireless network technology(5G)(see ¶[0037]-[0039];[0046]-[0054]); and a second load comprising second base transceiver station (BTS) equipment(130) employing a second wireless network technology(5G) (see ¶[0046]-[0054]); and 41Atty. Dkt. No.: CABA-OOO1Uwherein the first and second wireless network technologies are selected from the group consisting of: second-generation (2G), third-generation (3G), fourth-generation (4G), and fifth- generation (5G) mobile network technologies(5G)(see abstract;¶[0002]-[0004],[0037]-[0039]).
Yoon, Lee, Kouno, Moon and Kim are wireless communications network analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify Yoon, Lee, Kouno, and Moon by (¶[0006]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., (Yoon) US 2017/0237259 in view of Lee et al., (Lee) US 2016/0190822 and in further view of Kouno et al., (Kouno) US 2016/0156195(all cited by Applicants) and in further view of Kim et al., (Kim) US 2019/0380082.
Regarding claim 25, Yoon in view of Lee, and Kouno discloses all the claimed invention as set forth and discussed above in claim 24. However, the combination of Yoon, Lee, Kouno and Moon fails to expressly teach: “…wherein the configured priority load settings comprise settings based on wireless network technologies employed in the plurality of loads; wherein the plurality of loads comprises: a first load comprising first base transceiver station (BTS) equipment employing a first wireless network technology; and a second load comprising second base transceiver station (BTS) equipment employing a second wireless network technology; and wherein the first and second wireless network technologies are selected from the group 
However, Kim discloses factual evidence of, wherein the configured priority load settings comprise settings based on wireless network technologies(5G)(see abstract;¶[0037]-[0039]; [0002]-[0004]) employed in the plurality of loads(A,B); wherein the plurality of loads comprises: a first load comprising first base transceiver station (BTS) equipment(120) employing a first wireless network technology(5G)(see ¶[0037]-[0039];[0046]-[0054]); and a second load comprising second base transceiver station (BTS) equipment(130) employing a second wireless network technology(5G) (see ¶[0046]-[0054]); and 41Atty. Dkt. No.: CABA-OOO1Uwherein the first and second wireless network technologies are selected from the group consisting of: second-generation (2G), third-generation (3G), fourth-generation (4G), and fifth- generation (5G) mobile network technologies(5G)(see abstract;¶[0002]-[0004],[0037]-[0039]).
Yoon, Lee, Kouno and Kim are wireless communications network analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify Yoon, Lee, Kouno, and Moon by having the energy storage distribution system, wherein the configured priority load settings comprise settings based on wireless network technologies employed in the plurality of loads; wherein the plurality of loads comprises: a first load comprising first base transceiver station (BTS) equipment employing a first wireless network technology; and a second load comprising second base transceiver station (BTS) equipment employing a second wireless network technology; and  41Atty. Dkt. No.: CABA-OOO1Uwherein the first and second wireless network technologies are selected from the group consisting of: second-generation (2G), third-generation (3G), fourth-generation (4G), and fifth- generation (5G) mobile network technologies, as recited, in order to overcome the (¶[0006]). 
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,317,097 to Chen et al., (Chen) discloses the general state of the art regarding a power supply system for maintaining efficiency adjustments.
US 2017/0155253 to VEDA et al., (VEDA) discloses the general state of the art regarding a system and method of power control for an energy storage  charging station.
CA 2840058-to Ballantine discloses a B-side load for critical power application.
Kwasinski et al., (Kwasinski) discloses Operational aspects and power architecture design for a microgrid to increase the use of renewable energy in wireless communication networks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 21, 2022